/

. Case 2: 19-mj-30392- DUTY. ECF Nexdsat RAR Safeibi2oe!O 1 oP 24 a3 226-9501. 7
, Officer: a Todd Ankenbauer__ Pe __ Telephone: G13) 215: 1638

    

   

‘WAL Criminal Com taint
- UNITED STATES DISTRICT. Court |
forthe ~~
Eastern District of Michigan.

i

United States-of-America.’~ °

 

 

 

 

 

 

Ve r .

_ a Case: 2:19-mj-30392

Cesar Ech n ) |

osat enegoye Assigned To : Unassigned |

Assign. Date : 7/23/2019 :

Description: CMP: USA v ECHEGOYEN (MAW) |

|

CRIMINAL COMPLAINT. »
I, the complainant ‘in. this case,state that the: following is:true to the-best of my knowledge and belief us
_- Onor about the date(s) of. July 16, 2019 _ in the county of : Oakland e in the
Eastern... .. District of 2. Michigans 20: , the defendant(s) Miolated: '
Cade Section ee — ‘ Offense Description: «
~ Title 8, United:States Code; Section-1326(a)> ~~ Unlawful Rerentry: ‘after-Removal from the: United States. .

This criminal. complaint.i is. based.on these_facts: :.

‘On or about July-16, 2019, in the Eastern District of Michigan, Southern Division, Cesar Echegoyen, an’ alien from El ~~
_Salvador was. found in the United States after having been denied admission, excluded, deported, and removed.there
from on or about. February 4,.2014 and:not having-obtained.the express.consent of the Attorney.General.of the: United
States or the Secretary of:Homeland Security to: res “apply. for: admission thereto; in violation-of Title 8;-United States Code;
Section’ 1326(a)..

 

 

| WZ] Continued :on the attached sheet.”

 

o : Complainant’ ‘sssignature . -

Todd Ankenbauer.-Deportation: Officer--

Printed name and title - -

Sworn pbeininedsishcdtnay presence. - = SL
oe L282 tual apo 7

 

 

 

Date: , "Judge ’s sigrigtuye
City and state: __ Detroit, Michigan _ ; - a _Mona K. Maizoub, United States Magistrate Tudge

Printed name and title
Case 2:19-mj-30392-DUTY | ECF No. 1 - filed 07/23/19 PagelD.2 Page 2 of 3

AFFIDAVIT
I, Todd Ankenbauer, declare the following u under penalty of perjury:

1. lama Deportation Officer with the. United States Department of Homeland Security,
Immigration & Customs Enforcement. The facts set forth herein are based upon my *
_ personal knowledge as well as information provided by_other law enforcement
- officers to include Immigration Enforcement Officers and record checks of law
enforcement databases. I have also reviewed the immigration file and system

_ automated data: relating to Cesar ECHEGOYEN, which attests to the following:

2. ECHEGOYEN i isa 39-year-0 old male,. native and citizen a of El Salvador, who last
entered. the United States at'an unknown place, on an unknown date without being
admitted, inspected or paroled by an: pimmigration Officer. |

3. On July 5, 2005, ECHEGOYEN was s arrested by the U.S. Border Patrol near
Hidalgo, Texas, and processed for a Notice to Appear. On September 26,
2005, ECHEGOYEN was ordered removed in absentia ¥ a designated’
immigration official at Harlingen, Texas.

4. On September 29, 2013, ECHEGOYEN \ was ‘arrested byt the White Lake
~~ Township Police Department for driving. without.a license. An-ICE detainer
‘was issued the same date. On September 30, 2013, ECHEGOYEN was taken
into custody by ICE-ERO and processed-as an-ICE fugitive. On October 25,
2013, he was removed from the United States” to El Salvador at New Orleans.

5. On December 11, 2013, ECHEGOYEN v was encountered by the U.S. Border. .
Patrol near Hidalgo, TX, ECHEGOYEN freely admitted to Border Patrol agents
that he is a citizen of El Salvador who had illegally entered the United States after
having been previously removed. ECHEGOYEN was placed under administrative
arrest and processed for Reentry. On February 04, 2014, he was removed from the
United States to E] Salvador at San Antonio.

6. On October 7, 2018, ECHEGOYEN was s arrested by the Oakland County Sheriff's
Department for Burglary. ECHEGOYEN was convicted, on May 29, 2019, of
Home Invasion 1‘ Degree in the-6" Circuit Court in Pontiac, Michigan and -
sentenced to a minimum of 16 months and a maximum of 20 years in prison.

7. On July 16, 2019, ECHEGOYEN was released from MDOC pursuant to Michigan.
Public Act 223 of 2010 and taken into custody by ICE-ERO. .

1
Case 2:19-mj-30392-DUTY ECF No.1 filed 07/23/19 PagelD.3 Page 3 of 3

8. ECHEGOYEN’s fingerprints and photograph were captured and entered into the
Automated Biometric Identification System (IDENT) andthe Integrated -
Automated Fingerprint Identification System (IAFIS). The results revealed that
ECHEGOYEN is.a citizen of El Salvador who has been previously removed from.
the United.States. The record checks did not provide any evidence that
ECHEGOYEN legally entered the United States.or had been issued any legal »
immigration document to allow-him to enter or remain the United States.

9. The aforementioned arrest and subsequent detention was-an administrative, >
. non-criminal action made pursuant to the authority found in sections 1357,
1225, 1226, and/or 1231 of Title 8, United States Code to arrest and detain |
any alien entering or attempting to enter the United States, or any alien. ~ .
- present in the United States, who is reasonably believed to be in violation of .
any law or regulation regulating the admission, exclusion, expulsion, or |
removal of aliens.

10. Review of the Alien 1 File (Ad XXX KXK 289) for Cesar ECHEGOYEN and
queries in-U.S. Immigration & Customs Enforcement computer databases
confirm no record exists of him obtaining permission from the Attorney |

General or the Secretary of the Department of Homeland Security to re- “apply
for admission-to the United States following his removal. on February ¢ 4, 2014.

11. Based on the above information, L.believe there is probable cause to. conclude
that Cesar ECHEGOYEN is an alien who was found in the United States after -
removal, without the express permission from the Attorney General of the

- United States or from the Secretary of the Department of. Homeland Security

to re-apply for admission into the United States in viola e 8, United
States Code, Section 1326(a)(1). oT he hey . wy
_ _ ce dt KALE Da icion Officer
US. Department of Homeland Security

 

Sworn to before me and signed in my
presence and/or by reliable electror ic means.

«Lda eg did

Honorable Mona K. Maj ki)
United States Magistrate Judge

 
